               Case 7:20-cv-00146 Document 1 Filed 06/10/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND-ODESSA DIVISION

 LYNETTE HERRERA SKIAZWE
 aka LYNETTE OCHOA                                               Civil Action No: 7:20-cv-146

            Plaintiff,                                                     COMPLAINT

 v.                                                               DEMAND FOR JURY TRIAL

 DFN ASSOCIATES, LLC
       Defendants

       NOW COMES, LYNETTE OCHOA (“Plaintiff”), by and through her attorneys, THE

SHAWN JAFFER LAW FIRM, PLLC, for her Complaint against Defendant DFN ASSOCIATES,

LLC (“DFN” or “Defendant DFN”), for violations 15 U.S.C. § 1692 et seq., of the Fair Debt

Collection Practices Act (“FDCPA”).

                                  JURISDICTION AND VENUE

       1.        Plaintiff brings this action under §1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act ("FDCPA") for actual and

statutory damages, costs, and reasonable attorney’s fees against the Defendants.

       2.        This Court has jurisdiction over this action and all counts under 28 U.S.C. §§ 1331,

1337 and 15 U.S.C. § 1692k.

       3.        Venue in this District is proper under 28 U.S.C. §§ 1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred here.

                                              PARTIES

       4.        Plaintiff is a natural person residing at 1301 Latta St, Apt 822, Midland, TX 79701.




                                              Page 1 of 5
             Case 7:20-cv-00146 Document 1 Filed 06/10/20 Page 2 of 5




       5.      Plaintiff is allegedly obligated to pay a “Consumer Debt” for an automobile loan

owed to Peak Acceptance (“Peak”), which has been transferred to Defendant DFN for collection

purposes.

       6.      Plaintiff is a “Consumer” meaning Plaintiff is a natural person who is obligated or

allegedly obligated to pay any debt.

       7.      The Consumer Debt is an obligation or alleged obligation of the Plaintiff to pay

money arising out of a transaction in which the money, property, or services which are the subject

of the transaction are primarily for personal, family, or household purposes.

DFN ASSOCIATES, LLC

       8.      Defendant DFN ASSOCIATES, LLC is a New York based debt collector that

regularly collects or attempts to collect debts due to third-parties, directly or indirectly from

consumers in the State of Texas and can be served with process at its business address of 352

Sonwil Dr, Cheektowawa, NY14225.

       9.      Defendant DFN is a person who engages in interstate commerce by using the

telephone and mails in a business which the principal purpose is the collection of debts.

       10.     Defendant DFN is a debt collector as defined under 15 USC §1692(b)(6).

                                 FACTUAL ALLEGATIONS

       11.     On or about May 2020, Plaintiff was engaged in the purchase of a house in Midland,

TX. After putting down earnest money and paying for an inspection, Plaintiff was advised that she

was denied her loan because the lender had located a lawsuit recently filed against her by

Defendant DFN. (Exhibit A)

       12.     As evidenced by Plaintiff’s TransUnion credit report (Exhibit B), the debt DFN

sued Plaintiff on was past the statute of limitations to collect upon as the debt had become due

                                           Page 2 of 5
             Case 7:20-cv-00146 Document 1 Filed 06/10/20 Page 3 of 5




February of 2016 and the Defendant’s suit was filed March 16, 2020, more than four years past

the time the debt was in default.

       13.     DFN’s suit was a false representation of the legal status of the Consumer Debt.

       14.     DFN’s suit was unfair or unconscionable attempt to collect the Consumer Debt.

       15.     DFN’s attempt to collect from Plaintiff was not authorized by any agreement or

permitted by law.

       16.     Plaintiff has suffered mental anguish, frustration, embarrassment, and an

informational injury from DFN’s actions.

       17.     Plaintiff lost the opportunity to purchase a house due to Defendant’s actions.

       18.     For these reasons, the Defendant DFN has violated the FDCPA.

                          FIRST CAUSE OF ACTION
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                 §1692e & 1692f et seq. AS TO DEFENDANT DFN

       19.     Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as

though fully set forth herein.

       20.     DFN’s debt collection efforts against Plaintiff violated various provisions of the

FDCPA.

       21.     Section §1692e provides a non-exhaustive list of false, deceptive, and misleading

conduct prohibited by the statute including:

       (a)     The false representation of the character, amount, or legal status of any debt; and

       (b)     The use of any false representation or deceptive means to collect or attempt to

       collect any debt or to obtain information concerning a consumer;

               15 U.S.C. §1692e(2) & (10).




                                           Page 3 of 5
             Case 7:20-cv-00146 Document 1 Filed 06/10/20 Page 4 of 5




       22.     Section §1692f provides a non-exhaustive list of unfair or unconscionable means

to collect or attempt to collect any debt, including: (1) The collection of any amount (including

any interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

authorized by the agreement creating the debt or permitted by law.

       23.     DFN violated the FDCPA when DFN sued Plaintiff on a debt whose collection was

not permissible by law.

       24.     For these reasons, the DFN is liable to the Plaintiff for actual and statutory damages,

costs, and reasonable attorney’s fees.

                                 DEMAND FOR TRIAL BY JURY

       25.     Plaintiff requests a trial by jury on all issues and counts so triable, pursuant to Rule

38 of the Federal Rules of Civil Procedure.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, demands judgment from Defendants as follows:

     1. Awarding Plaintiff and statutory damages up to $1,000;

     2. Awarding Plaintiff actual damages to be determined by the jury;

     3. Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

         expenses; and

     4. Awarding Plaintiff such other and further relief as this Court may deem just and proper.




                                              Page 4 of 5
           Case 7:20-cv-00146 Document 1 Filed 06/10/20 Page 5 of 5




DATED: June 10, 2020                       Respectfully Submitted,
                                           SHAWN JAFFER LAW FIRM PLLC
                                           /s/ Shawn Jaffer__
                                           Shawn Jaffer
                                           Texas Bar No. 24107817
                                           13601 Preston Rd E770
                                           Dallas, Texas 75240
                                           Phone: (214) 210-0730
                                           Email: shawn@jaffer.law

                                           /s/ Ray N Hosack
                                           Ray N Hosack
                                           Texas Bar No. 24046108
                                           13601 Preston Rd E770
                                           Dallas, TX 75240
                                           Phone: (214)440-1965
                                           Email: ray@jaffer.law
                                           Attorneys for Plaintiff




                                  Page 5 of 5
